Suit by plaintiff to recover for amount alleged to be due as balance on salary under special contract. Defendant denied contract or that it owed plaintiff anything upon his demand, pleaded the statute of limitation and set up cross action by way of counterclaim. Verdict and judgment for plaintiff in the sum of $5,208.32, with interest, subject to stated credits, including counterclaim.
Defendant appealed.
The evidence is rather voluminous and is quite contradictory as between that of the plaintiff and that of the defendant. The evidence of the plaintiff, if believed, was fully adequate to maintain his contentions, and the evidence of the defendant, if believed, was sufficient to defeat him. *Page 864 
It was peculiarly a jury case, and the jury has spoken. We find nothing in the exceptions of the defendant that would justify a new trial.
No error.